DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
(Currently Amended) 1. An Optical Coherence Tomography (OCT) receiver that receives a sample beam and a reference beam and combines the sample beam and the reference beam into an interference beam, the OCT receiver comprising: 
first and second prisms aligned with each other, a first face of the first prism adjacent to a first face of the second prism, [[The]] the first prism arranged to receive one of the sample beam or the reference beam, and the second prism arranged to receive the other of the sample beam or the reference beam, the interference beam created and split into a first interference beam and a second interference beam where the first face of the first prism and the first face of the second prism meet; 
first and second polarizing beam splitters aligned with each other, the first and second polarizing beam splitters arranged adjacent to the first prism, the first and second polarizing beam splitters arranged to split the first interference beam into first and second polarization states; 
a delay path arranged adjacent to the second polarizing beam splitter, the delay path configured to receive the second interference beam;
third and fourth polarizing beam splitters arranged adjacent to each other, the third and fourth polarizing beam splitters arranged adjacent to the delay path, the third and fourth polarizing beam splitters arranged to split the second interference beam into first and second polarization states; and 
a photodetector array configured to receive the first polarization state of the 23PAT058271-US-NP first interference beam, the second polarization state of the first interference beam, the first polarization state of the second interference beam, and the second polarization state of the second interference beam.  

Allowable Subject Matter
Claims 1-22 are allowed.
	As to claims 1 and 12, the prior art of record, taken alone or in combination, fails to disclose or render obvious, “An OCT receiver” which utilizes a plurality of prisms, reflectors, and polarizing beam splitters, as well as a delay element, to obtain first, second, third and fourth polarized interference beams, in combination with the rest of the limitations of the claim.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HANSEN whose telephone number is (571)270-1736. The examiner can normally be reached Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JONATHAN M. HANSEN
Primary Examiner
Art Unit 2886



/JONATHAN M HANSEN/Primary Examiner, Art Unit 2886